  Case: 1:18-cr-00513-CAB Doc #: 136 Filed: 07/11/19 1 of 2. PageID #: 616




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                 :      CASE NO: 1:18CR513
                                           :
                      Plaintiff,           :      JUDGE CHRISTOPHER A. BOYKO
                                           :
         v.                                :
                                           :
 AARON EISENBERG, et al.,                  :
                                           :              ORDER
                      Defendant.           :
                                           :




       This matter comes before the Court on Defendants Aaron Eisenberg, Jacob Lesiak and

 Corrie Lesiak’s Motions for Continuance. For the reasons which follow, the Court grants the

 Motion. This Order applies to all Defendants.

       The Court recognizes that counsel needs time to analyze the case, conduct discovery,

discuss options with the Defendant and the Government and otherwise prepare for trial.

However, the Court, absent this Motion did not want to violate Defendant’s and the public’s right

to a speedy trial.

       The Defendant has understandably moved for a continuance to avoid a “miscarriage of

justice” by allowing the Defendant and counsel “reasonable time necessary for effective

preparation...” See 18 U.S.C. §3161 (h)(7)(A). See also, United States v. Zedner, 126 S.Ct.

1976(2006).
  Case: 1:18-cr-00513-CAB Doc #: 136 Filed: 07/11/19 2 of 2. PageID #: 617




      For the foregoing reasons, the Court finds that the ends of justice served by the granting

of the continuance outweigh the best interest of the public and defendant in a speedy trial

pursuant to 18 U.S.C. § 3161 (h)(7)(A).

      Trial is rescheduled for 9/25/2019 at 9:00 AM, Final Pretrial is rescheduled for 9/18/2019

at 11:00 AM. Motions are due by 9/4/2019, with responses due by 9/11/2019. All previous

deadlines and dates are continued.

      IT IS SO ORDERED.



                                                s/ Christopher A. Boyko
                                                CHRISTOPHER A. BOYKO
                                                UNITED STATES DISTRICT JUDGE
DATED: July 11, 2019
